Citation Nr: 1431773	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  13-17 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a traumatic brain injury (TBI) with headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri which granted service connection for a TBI with headaches at a noncompensable disability evaluation, effective October 7, 2010.

In a September 2013 decision, the Board remanded this issue for additional development.

In a May 2014 rating decision, the Appeals Management Center (AMC) increased the Veteran's noncompensable rating for a TBI with headaches to an initial 10 percent disability evaluation, effective October 7, 2010.  

The Board notes that since the increase to an initial 10 percent rating did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 10 percent for a TBI with headaches remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

Throughout the duration of the appeal, there is objective evidence on testing of mild impairment of memory, resulting in mild functional impairment, a level of impairment of 2 for his memory, attention, concentration and executive function facet of cognitive impairment that is unrelated to his TBI with headaches disability; all other facets of cognitive impairment related to his TBI do not rise to level 2 of impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent disability for a TBI with headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Code 8045 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In an August 2009 letter, prior to the date of the issuance of the appealed July 2011 rating decision the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).   Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The August 2009 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in June 2011, April 2013 and December 2013.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Moreover, the Board notes that per the September 2013 Board remand instructions, the most recent VA examiner in December 2013 addressed the issue of whether the Veteran has residuals apart from headaches, such as cognitive or psychiatric impairment, as a result of his head injury.  Thus, the Board finds that the December 2013 examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2012); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2013).

In this case, the RO has granted service connection for a TBI with headaches at an initial 10 percent disability evaluation under Diagnostic Code 8045, effective October 7, 2010.  The Board notes that in recent years, the state of medical knowledge concerning the effects of TBIs has substantially increased.  Effective October 23, 2008, VA revised the criteria for evaluating TBIs which evaluate cognitive functioning, emotional/behavioral functioning and physical functioning.   See, 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).

Since the Veteran's claim to reopen was received in October 2010, and the effective date assigned for the award of service connection, as stated below, is October 7, 2010, the revised regulations apply.

There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral dysfunction is to be evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition should be evaluated separately as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. should also be considered.  Id.

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

The 10 important facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI  Not Otherwise Classified"' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045. 

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.

Factual Background and Analysis

The Veteran underwent a VA examination in June 2011.  The examiner noted that while in service, the Veteran was a passenger in a vehicle that hit a bridge railing.  The Veteran was knocked unconscious and taken to a hospital.  He recalled having severe headaches which he had been having ever since.  His headaches were not constant but occurred several times a week.  He had no dizziness or vertigo.  He had no seizures but could pass out because of his atrial fibrillation.  He had no problems with balance or coordination and there was no abnormal sweating or heat/cold intolerance.  The back of his head had some shooting pains as well.  There was no sleep disturbance, no fatigue, no malaise, no hallucinations, no flashbacks and no mood swings.  He did have anxiety and depression.  He did not have any decreased attention, difficulty concentrating, difficulty with executive functions, difficulty with goal setting, difficulty with planning, difficulty with organizing, difficulty with prioritizing, difficulty with self-monitoring, difficulty with problem solving, difficulty with judgment, difficulty with decision making, difficulty with spontaneity and no difficulty with flexibility in changing actions when they were not productive.  The Veteran was irritable at times.  On examination, his behavior was normal and appropriate.  There were no complaints of impairment of memory, attention, concentration or executive functions.  His social interaction was routinely appropriate.  He was always oriented to time, place and situation.  He had normal motor activity and normal visual spatial orientation.  He had mild or occasional headaches and mild anxiety.  He did have headaches that could be severe.  Recent x-rays of his skull showed indications of a slight stroke.  The diagnosis was a TBI by history.  The Veteran also had minor strokes, atrial fibrillation and some peripheral neuropathy.  He also had headaches associated with his TBI.  The TBI with headaches did not impact his work and he was now retired.  His daily activities were not impacted.  The examiner noted that the Veteran had a moderate TBI as a result of a motor vehicle accident in service.  He had residuals of headaches.  He did well in the military after the accident and had no cognitive difficulties so it was unlikely that he had any residual cognitive deficits.

The Veteran underwent a VA examination in April 2013. The examiner noted that since the Veteran's last VA examination in June 2011, the Veteran reported an increase in frequency and intensity of headache episodes.  His headaches were described as constant numbness on the left side of the head and throbbing.  His severe headaches were better when he lied down for two hours.  His headaches did not limit his daily activities.  In addition to his headaches, the Veteran experienced sensitivity to sound.  His headaches were constant but varied in intensity daily.  He did not have characteristic prostrating attacks of a migraine headache and the headaches did not impact his ability to work.

A July 2013 VA psychology treatment note reported a diagnosis of dementia not otherwise specified.  His mood was euthymic and his affect was appropriate.

Another July 2013 VA mental health consultation noted that the Veteran was referred for a neuropsychological evaluation due to his cognitive insults.  The Veteran and his daughter reported some short term memory difficulties and he had some significant difficulties in recalling conversations with others.  He also had some difficulties in recalling names, placement of objects and tracking and recalling what he intended to say in conversations.  He denied any long-term memory difficulties.  He denied symptoms consistent with a diagnosis of depression, mania/hypomania, generalized anxiety disorder, panic attack/disorder, social phobia, specific phobia, obsessive compulsive disorder, posttraumatic stress disorder (PTSD), hallucinations or delusions.  He got minimal assistance in his instrumental activities of daily living and was independent in activities of daily living and driving.  He had untreated sleep apnea.  Formal testing revealed an overall average intellectual endowment with commensurate functioning in the areas of verbal fluency, processing speed (Superior Range), cognitive flexibly, visuospatial discrimination, naming, memory span, and speeded fine motor control.  He had an average range overall.  His delayed memory was in the Low Average range overall.  No visuospatial difficulties were noted.  The physician noted that there was no doubt that there was a well-documented TBI but there were no significant lasting problems as the result of the head injury.  Overall the Veteran was not evidencing any cognitive difficulties consistent with a mild cognitive impairment or a dementia.  Rather, his report of cognitive difficulties was likely secondary to his non-compliance with CPAP.  The diagnosis was cognitive disorder NOS.  A Global Assessment Functioning (GAF) score of 50 was assigned.

A September 2013 neurology clinic note indicated that the Veteran was alert and oriented to all 3 spheres.  His mood and affect were normal.  He had intact memory to immediate, short-term and long-term.  There was no speech or language dysfunction.

An October 2013 neurology clinic note indicated that the Veteran's mood was pleasant with no memory problems.

A December 2013 neurology clinic note indicated that the Veteran had headaches and a history of a TBI.  His mental status revealed a mildly depressed mood with no memory problems.

Per the September 2013 remand instructions, the Veteran underwent a VA examination in December 2013.  The examiner noted that the Veteran had a TBI.  There were currently no seizures and no evidence of stroke or transient ischemic attack.  He took over the counter Tylenol as well as Depakote.  

Regarding his memory, concentration and executive functions, the Veteran's current functioning was best described as objective evidence on testing of mild impairment of memory, concentration and executive functions resulting in mild functional impairment.  It was noted that the Veteran forgot things frequently which had been getting worse recently.  

He had mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices and make a reasonable decision.  The examiner noted that the Veteran had minimal confusion and disorientation.  

His social interaction was routinely appropriate.  

He was occasionally disoriented to one of the four aspects (person, place, time, situation) of orientation.  

His motor activity (with intact motor and sensory system) was normal.  

His visual spatial orientation was normal.

He had subjective symptoms of intermittent mild headaches and mild anxiety but they did not interfere with work, instrumental activities of daily living, work, or family or other close relationships.  

He had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  The Veteran had a problem with social interaction which had been getting worse for a few years.  

He was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  

His consciousness was normal.  

He had residual headaches.  A July 2013 MRI revealed Lacunar infarct, age related atrophy and white matter disease that was likely age related.  The residuals of his TBI impacted his ability to work as he may have chronic headaches from the accident in 1951.  The examiner opined that the Veteran did not have cognitive dysfunction including memory impairment or behavior dysfunction as secondary to his TBI.  

Regarding his headaches, the Veteran experienced tension headaches with pain that localized on one side of his head.  He took Tylenol and Depakote for these headaches.  His typical head pain lasted less than 1 day.  He did not have characteristic prostrating attacks of migraine headache pain.  He did not have very frequent prostrating and prolonged attacks of migraine headache pain.  He did not have prostrating attacks of non-migraine headache pain or very frequent prostrating and prolonged attacks of non-migraine headache pain.  An MRI in 2004 and a CT scan in 2008 revealed a lacunar infarct and age related changes.  The headaches did not impact his employability.

After assessing the totality of the evidence, the Board finds that an initial rating in excess of 10 percent for the Veteran's service-connected TBI with headaches is not warranted.

Notably, there is objective evidence on testing of mild impairment of memory, attention, concentration or executive functions resulting in mild functional impairment and an assignment of a level 2 of impairment for the Veteran's memory, attention, concentration and executive functions facet.  An assignment of level 2 in this facet warrants the assignment of a 40 percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The Board notes that the December 2013 VA examiner specifically determined that the Veteran's current functioning was best described as objective evidence on testing of mild impairment of memory, concentration and executive functions resulting in mild functional impairment.  

While this specific description could potentially warrant an assignment of level 2 of impairment, the December 2013 VA examiner also specifically determined that the Veteran did not have cognitive dysfunction including memory impairment or behavior dysfunction as secondary to his TBI.  In fact, the July 2013 VA mental health physician noted that while there was no doubt that there was a well-documented TBI, there were no significant lasting problems as the result of the head injury and the Veteran was not evidencing any cognitive difficulties consistent with a mild cognitive impairment or a dementia.  Rather, his report of cognitive difficulties was likely secondary to his non-compliance with his CPAP in relation to his sleep apnea disability.  The June 2011 VA examiner also determined that it was unlikely that the Veteran had any residual cognitive deficits related to the TBI.

Accordingly, while the Veteran had objective evidence on testing of mild functional impairment which would warrant a level 2 assignment, as the cognitive functioning is not related to his TBI, an initial 40 percent disability for memory, concentration and executive functions under Diagnostic Code 8045 is not warranted.  

The record also does not support a finding of impairment at a level of 2 or total impairment in any of the other 9 facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" so as to warrant a higher disability rating in excess of 10 percent at any time throughout the duration of the appeal.  The remaining 9 facets have either level a level 0 or a level 1.  Additionally, the Veteran's functional impairment was assessed to be mild overall, and therefore did not result in moderate or severe functional impairment so as to warrant a higher rating.  

In addition, the medical evidence reveals normal judgment, appropriate social interaction, full orientation, intact motor, sensory, visual, and spatial systems, no neurobehavioral problems related to TBI, normal communication, and full consciousness.  The record also establishes that the Veteran's employability has not been impaired by his TBI.

The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  In this case, the overall evidence does not indicate that an initial rating in excess of 10 percent is warranted under Diagnostic Code 8045 as determined by the December 2013 VA examination.

Additionally, the record indicates that most prominent subjective complaint reported by the Veteran is headaches.  Diagnostic Code 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013) provides for a 10 percent rating when there is evidence of migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted when there is evidence of characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The Board finds, however, that a separate rating is not warranted for headaches.  This is because nowhere in the record is it indicated that he has a diagnosis of migraine headaches.  Moreover, even if a separate rating were to be considered for headaches under Diagnostic Code 8100, the severity of the symptoms as evidenced by the record and reported by the Veteran would not warrant a 30 percent disability rating. 

As noted above, Diagnostic Code 8045 also provides that where a mental disorder is formally diagnosed, the condition must be rated under the criteria of 38 C.F.R. § 4.130.  The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified is not applied unless there is no diagnosis.  Here, the record contains diagnoses of generalized anxiety disorder, not otherwise specified and dementia.  However, per the December 2013 VA examiner specifically determined that the Veteran did not have cognitive dysfunction including memory impairment or behavior dysfunction as secondary to his TBI.  Additionally, the July 2013 VA mental health physician again determined that while there was no doubt that there was a well-documented TBI, there were no significant lasting problems as the result of the head injury.  Accordingly, a separate evaluation for an anxiety disorder is not warranted as it is not secondary to his TBI as his diagnosed psychiatric problems are unrelated to his TBI. 

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected TBI with headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected TBI with headaches.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for a TBI with headaches is denied.

____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


